Order, Supreme Court, New York County, entered November 22, 1976, denying defendant’s motion for summary judgment, is unanimously affirmed, without costs and without disbursements. We think further exploration is necessary to ascertain the nature and extent of plaintiff’s services for the purpose of determining whether such services were in addition to the services which plaintiff, a firm of certified public accountants, was *830rendering to defendant in the regular course of its employment and, if so, whether they were such services as are covered by subdivision 10 of section 5-701 of the General Obligations Law, the Statute of Frauds subdivision relating to so-called finders, etc. Concur—Murphy, J. P., Silverman, Capozzoli, Lane and Markewich, JJ.